UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4449


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOELL TYRONE JOYCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:08-cr-00025-NKM-1)


Submitted:   October 5, 2012                 Decided:   October 25, 2012


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Andrea L. Harris,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, Charlottesville, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jeb T.
Terrien,    Managing    Assistant   United   States   Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joell     Tyrone    Joyce        appeals         the      district         court’s

judgment imposing a four-month term of imprisonment and a four-

year term of supervised release for violating the terms of his

supervised release.            On appeal, Joyce argues that his revocation

sentence       is    plainly    unreasonable             because     the    district       court

erred     in        considering     statutorily               prohibited         factors       and

dismissed violations in fashioning his sentence.                            We affirm.

               This    court     will     affirm          a    sentence         imposed     after

revocation of supervised release if the sentence is within the

prescribed         statutory     range    and       is    not    plainly         unreasonable.

United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                                    In

determining whether a revocation sentence is unreasonable, “we

follow generally the procedural and substantive considerations”

used    in   reviewing      original       sentences.              Id.     at    438.       “This

initial      inquiry     takes     a     more       deferential          appellate        posture

concerning issues of fact and the exercise of discretion than

reasonableness         review     for     [G]uidelines             sentences.”             United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks and citations omitted).                            Only if we find the

sentence       procedurally       or     substantively           unreasonable           must   we

decide whether it is plainly so.                    Id.

               A    revocation    sentence          is    procedurally          reasonable      if

the     district       court     has     considered            the    policy        statements

                                                2
contained in Chapter Seven of the U.S. Sentencing Guidelines

Manual (“USSG”) and the applicable 18 U.S.C. §§ 3553(a), 3583(e)

(2006)    factors.        Crudup,      461       F.3d       at    439.        A    sentence    is

substantively reasonable if the district court states a proper

basis    for    its    imposition     of     a    sentence         up    to    the      statutory

maximum.       Id. at 440.      Only if a sentence is found unreasonable

will this court “then decide whether the sentence is plainly

unreasonable.”           Id.     at    439.             A        sentence         is    “plainly”

unreasonable if it is clearly or obviously unreasonable.                                 Id.

               Chapter Seven provides that “at revocation the court

should sanction primarily the defendant’s breach of trust, while

taking into account, to a limited degree, the seriousness of the

underlying violation and the criminal history of the violator.”

USSG ch. 7, pt. A, cmt. 3(b) (2010).                              Section 3583 requires

consideration of a majority of the factors listed in § 3553(a),

omitting only two.             18 U.S.C. § 3583(e).                      Among the omitted

factors is the need for the sentence “to reflect the seriousness

of the offense, to promote respect for the law, and to provide

just punishment for the offense.”                 18 U.S.C. § 3553(a)(2)(A).

               Joyce     contends       that       his           sentence          is     plainly

unreasonable      because      the    district      court          improperly          considered

the need to promote respect for the law, the seriousness of the

offense, and the need for just punishment.                          We conclude that the

district       court’s    observations           regarding          the       seriousness      of

                                             3
Joyce’s offenses and the need to provide just punishment and

promote   respect      for   the    law   were   relevant     to    other      required

considerations, including “the nature and circumstances of the

offense and the history and characteristics of the defendant,”

adequately deterring criminal conduct, and protecting the public

from further crimes of the defendant.                 18 U.S.C. § 3553(a)(1),

(a)(2)(B), (a)(2)(C).           The district court expressly considered

the    factors   in     § 3553(a)     that    are   applicable      to    revocation

sentences.       We conclude that in light of the district court’s

articulation      of      factors      specifically        listed        in     § 3583,

consideration of other factors and pending charges in another

jurisdiction       did       not     render      Joyce’s      sentence          plainly

unreasonable.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral      argument   because   the    facts          and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                          4